Citation Nr: 1544759	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-49 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to an initial rating in excess of 10 percent for degenerative osteoarthritis of the lumbar spine with lumbar spine strain, intervertebral disc syndrome of the lumbar spine, and thoracic spine strain prior to April 5, 2010, and a rating in excess of 20 percent since (referred to as a back disability).

3. Entitlement to an initial compensable rating for left hand and wrist strain
(referred to as a left hand and wrist disability) prior to September 1, 2009, and one higher than 10 percent since.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In the Veteran's substantive appeal to the Board, the Veteran limited consideration of his appeal to the issues noted on the first page of this decision.  During the pendency of his appeal, the RO granted the Veteran a temporary total disability rating in a September 2010 rating decision for his back disability for convalescence following a surgical procedure.  The temporary rating ended on April 5, 2010.  

These issues were remanded by the Board in March 2014.  

In an April 2015 rating decision, the RO increased the Veteran's rating for his back condition to 20 percent effective April 5, 2010 and his rating for his left hand and wrist strain to 10 percent effective September 1, 2009.  He has continued to appeal for even higher ratings.  

Issues concerning a right perforated ear drum and scar tissue of the left ear have been raised by the record in the Veteran's substantive appeal.  The Board referred these issues back to the Agency of Original Jurisdiction (AOJ) in the March 2014 remand, but it does not appear that AOJ began adjudication.  Therefore, the Board still does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The March 2014 Board remand directed the AOJ to "[c]ontact the Veteran and ask him to identify any treatment for his hearing loss, back disability, and left hand and wrist disability received from 2009 to the present."  It does not appear that this was ever accomplished following the remand.  As there was not substantial compliance with the remand directives, another remand is necessary for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the remand noted that the Veteran's representative had not submitted a VA Form 646 Statement of Accredited Representative in Appealed Case/Informal Hearing Presentation and that it should be given the chance to do so.  While the remand did not specifically include this in the directives, it still was not accomplished and the AOJ should provide the representative this opportunity.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify any treatment for his hearing loss, back disability, and left hand and wrist disability received from 2009 to the present.  After receiving any necessary authorization, attempt to obtain any treatment records which are identified.  

2. After completing the above, and any other development deemed necessary to include new VA compensation examinations, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. The Veteran's accredited representative must be afforded the opportunity to review the record and submit a VA form 646 in support of the Veteran's claims.  Evidence of the AOJ's efforts in this regard must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



